Citation Nr: 1029639	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of 
hypothermia of the right and left foot.  

3.  Entitlement to service connection for a lower back disorder 
with arthritis, to include as being secondary to the appellant's 
service-connected disabilities.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for a disability of the 
cervical segment of the spine.  

6.  Entitlement to service connection for hemorrhoids.  

7.  Entitlement to service connection for an acquired psychiatric 
disorder.  

8.  Entitlement to an increased evaluation for the residuals of a 
cold injury of the right foot, currently rated as 30 percent 
disabling.

9.  Entitlement to an increased evaluation for the residuals of a 
cold injury of the left foot, currently rated as 30 percent 
disabling.

10.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right foot, on appeal from an 
initial grant of service connection. 

11.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left foot, on appeal from an initial 
grant of service connection. 

12.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).

13.  Entitlement to a separate disability evaluation for 
neurodermatitis (a skin rash), claimed as a separate residual of 
a cold injury of the left and right food.  

14.  Whether the appellant's countable income was properly 
calculated for improved disability pension purposes from January 
1, 2003, to January 1, 2004.  

(The issue of entitlement to a clothing allowance is the subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1952 to 
December 1954.  During his service in the US Army, the appellant 
served in Korea and was awarded the Combat Infantry Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of May 2006 and August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO), in San 
Juan, the Commonwealth of Puerto Rico.  In February 2010, the 
appellant and his grandson testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been prepared and included in the claims folder 
for review.

The appellant has filed a notice of disagreement concerning the 
issue involving whether the appellant's countable income was 
properly calculated for improved disability pension purposes from 
January 1, 2003, to January 1, 2004.  The notice of disagreement 
(NOD) for the pension issue was submitted in February 2004.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case, the issue(s) should be remanded to the 
RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 
238 (1999).  As of this date, and as noted below, the appellant 
has not been sent a statement of the case with respect to this 
issue, and the remand action below addresses this item.  

The  issue of entitlement to a permanent total disability 
rating has been raised by record via VA Form 21-4138, 
Statement in Support of Claim, submitted in April 2006 
(and received in May 2006) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

On February 8, 2010, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant that 
he was withdrawing his appeal on the issues of entitlement to 
service connection for a right shoulder disability, a disability 
of the cervical segment of the spine, hemorrhoids, and an 
acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of entitlement to service 
connection for a right shoulder disability, a disability of the 
cervical segment of the spine, hemorrhoids, and an acquired 
psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal that fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2009).

In February 2010, the appellant informed the Board that he was 
withdrawing his appeal with respect to the issues involving 
entitlement to service connection for a right shoulder 
disability, a disability of the cervical segment of the spine, 
hemorrhoids, and an acquired psychiatric disorder.  It is 
apparent to the Board that the appellant has withdrawn his appeal 
prior to the Board issuing a decision on the merits of his claim.  
As the appellant has withdrawn this appeal, there remain no 
allegations of errors of fact or law on these particular issues 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issues and they are 
dismissed.


ORDER

The issues of entitlement to service connection for a right 
shoulder disability, a disability of the cervical segment of the 
spine, hemorrhoids, and an acquired psychiatric disorder are 
dismissed.  


REMAND

As reported in the Introduction, the appellant provided testimony 
before the undersigned in February 2010.  During that hearing, 
the appellant indicated that he had received treatment at the San 
Juan VA Medical Center, the Wilmington (Delaware) VA Medical 
Center, the Ponce VA Outpatient Clinic, and the Mayaguez VA 
Outpatient Clinic.  He was not however specific with the dates 
that he received said treatment and he insinuated during the 
hearing that perhaps all of the records had not been obtained and 
included in the claims folder for review.  A review of the claims 
folder suggests that some of the records from the Wilmington VA 
Medical Center and the Ponce VA Outpatient Clinic have been 
obtained but the record also suggests that all of those records 
have not been acquired.  While is it unclear whether the missing 
records will impact the appellant's claim, they may still be 
relevant to the final disposition of the appellant's appeal.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998).  Accordingly, attempts should be made to obtain all of 
the VA clinical records located at the San Juan VA Medical 
Center, the Wilmington VA Medical Center, the Ponce VA Outpatient 
Clinic, and the Mayaguez VA Outpatient Clinic.

During the hearing the appellant also stated that, over the 
course of this appeal, he had received treatment from various 
private medical care providers located in Puerto Rico and 
Delaware.  The claims folder does have excerpts from medical 
reports prepared by Doctors C. F. Quinones Bodega, Moriama Velez, 
J. L. Leon, H. Simonetti (Jimenez), R. Rodriguez, F. A. Zayas, T. 
J. Burke, J. F. Troche, and A. Ruiz, but it appears that all of 
the records from all of these health care providers have not been 
obtained and included in the claims folder for review.  VA is 
required to make reasonable efforts to help an appellant obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  If the VA is unable to obtain those records, it 
must notify the appellant that it has not been able to attain 
those records so that the appellant may obtain and provide them 
on his own.  Here there is no evidence that the RO has attempted 
to obtain the private records and as such, the claim must be 
returned to the RO for review.  

Additionally, the appellant has asserted that his peripheral 
neuropathy and cold injury residuals of his lower extremities 
have been underrated.  Alternatively, he has averred that since 
his last VA examination, the four disabilities have become more 
disabling.  The Court has held that when an appellant alleges 
that his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (an appellant is entitled to a new examination 
after a two-year period between the last VA examination and the 
appellant's contention that the pertinent disability has 
increased in severity).  Moreover, the Court has held that when 
an appellant claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); also VAOPGCPREC 11-95 (1995).  Hence, under the 
circumstances, the Board is of the opinion that VA examinations 
should be scheduled to determine the current extent of 
symptomatology and status of the service-connected cold injury 
residuals and peripheral neuropathy of the lower extremities.  

As reported, the appellant has claimed that he now suffers from 
hypertension, the residuals of hypothermia of the right and left 
feet, a lower back disability with arthritis, and 
neurodermatitis.  He has suggested that the conditions are a 
result of his military service (or an incident therein) or that 
they are related to or caused by his service-connected 
disabilities.  The VA has a duty to assist an appellant and this 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 
69 (1995).  A further review of the claims folder indicates that 
a VA medical doctor or expert has not provided any comments on 
the assertions made by the appellant.  Based upon the evidentiary 
record in the instant case (or the lack thereof), and in light of 
the applicable provisions of the Veterans Claims Assistance Act 
of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. 
Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. 
Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion 
that VA examinations should be accomplished and medical opinions 
obtained and included in the claims folder prior to the Board 
issuing a determination on the merits of the appellant's claim.  

Because of the Board's above action, and since the appellant's 
service-connected and increased rating claims may impact his 
ability to obtain and maintain gainful employment, the Board 
finds that the TDIU issue is inextricably intertwined with 
actions that will occur as a result of this particular Board 
action.  Once the RO/AMC obtains additional information 
concerning the issues addressed in the remand portion of this 
action, then a determination should be made, based on the 
complete record, as to whether the appellant's service-connected 
disabilities truly prevent him from obtaining and maintaining 
gainful employment.

As for the remaining issue involving an improved disability 
pension, as was noted previously, the appellant filed a timely 
notice of disagreement with the RO's calculation on how much 
monies he would receive for improved disability pension benefits.  
As the appellant was never furnished with an appropriate 
statement of the case as to this issue, the Board finds that this 
issue must be remanded to the AMC/RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  Therefore, to 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure full 
compliance with the Court's pronouncements and due process 
requirements, the case is REMANDED to the RO/AMC for the 
following development:

1.  The appellant has questioned the amount 
of improved pension benefits he received 
for the period extending from January 1, 
2003, to January 1, 2004.  The RO has 
concluded that the amount of improved 
pension benefits he received was correct.  
A timely notice of disagreement with regard 
to the RO's determination has been received 
by the RO.  The RO/AMC, therefore, must 
provide the appellant with a statement of 
the case (SOC) dealing with this additional 
issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999). In particular, the SOC should 
provide the appellant with a discussion of 
how applicable laws and regulations affect 
the RO's decision and a summary of the 
reasons and bases for such decision.  The 
appellant and his accredited representative 
should be given an opportunity to respond 
to the SOC, and they should be advised that 
a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

2.  The RO/AMC must the entire claims 
folder and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159 (2009) are fully 
complied with and satisfied as to the 
various issues on appeal.  The claims 
folder must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

3.  The RO/AMC should contact the appellant 
and ask that he furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
Of particular interest are all records for 
the appellant located at the San Juan VA 
Medical Center, the Wilmington, Delaware, 
VA Medical Center, the Ponce VA Outpatient 
Clinic, and the Mayaguez VA Outpatient 
Clinic.

Also of interest are the private medical 
records of the appellant provided by the 
following health care providers:  

a.  Dr. C. F. Quinones Bodega, Mattei 
Lluveras #42, Yauco, the Commonwealth of 
Puerto Rico 00698;

b.  Dr. Moriama Velez, PO Box 7142, 1136 
Avenida Munoz Rivera, Reparto 
Universitario, Ponce, the Commonwealth of 
Puerto Rico 00717;

c.  Dr. J. L. Leon, 42 Mattei Lluveras #1, 
Yauco, the Commonwealth of Puerto Rico 
00698;

d.  Dr. H. Simonetti (Jimenez), Torre 
Medica San Lucas, 909 Avenida Tito Castro 
Suite 517, Ponce, the Commonwealth of 
Puerto Rico 00717-0517;

e.  Dr. R. Rodriguez, address unknown;

f.  F. A. Zayas, address unknown;

g.  Dr. Thomas J. Burke, Omega Professional 
Center, H-48 Omega Drive, Newark, Delaware 
19713;

h.  Dr. A. Ruiz, address unknown

i.  Dr. Jose F. Troche, Prolongacion 25 de 
Julio #12, Yauco, the Commonwealth of 
Puerto Rico 00698.  

Any response received should be 
memorialized in the appellant's claims 
folder.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. § 
3.159 (2009).

4.  The AMC/RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
appellant's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker who 
conducts this survey should identify those 
activities that comprise the appellant's 
daily routine.  With regard to his 
employability, the appellant should be 
asked to provide the names and addresses of 
businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be made 
available to the social worker in 
conjunction with the survey as it contains 
important historical data.

5.  The RO/AMC should then arrange for a 
cardiology examination of the appellant.  
If possible, the examination should be 
performed by a medical doctor; i.e., not a 
nurse practitioner, physicians' assistant, 
psychologist, nurse, doctor of osteopathy, 
etcetera, and the doctor must assess 
whether the appellant now suffers from 
hypertension and the etiology of said 
condition.  The claims folder, including 
any documents obtained as a result of this 
Remand, and a copy of this REMAND should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
Moreover, the examiner must specifically 
note in the examination that he or she has 
reviewed all of the medical records prior 
to examining the appellant.

After reviewing the file and examining the 
appellant, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found cardiac 
condition (to include hypertension) is 
related to or caused by his service-
connected cold weather injury residuals or 
the medications he takes for the condition 
or whether the found disability was caused 
by or the result of his military service.  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should specifically discuss the assertions 
made by the appellant concerning the 
etiology of his purported hypertension.  If 
further testing or examination by 
specialists is required to evaluate the 
claimed disorder, such testing or 
examination is to be done before completion 
of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  The RO/AMC should then arrange for an 
orthopedic examination of the appellant.  
If possible, the examination should be 
performed by a medical doctor; i.e., not a 
nurse practitioner, physicians' assistant, 
psychologist, nurse, doctor of osteopathy, 
etcetera, and the doctor must assess 
whether the appellant now has the claimed 
disability of the back and the etiology of 
any found lower back disability.  The 
claims folder, including any documents 
obtained as a result of this Remand, and a 
copy of this REMAND should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
Moreover, the examiner must specifically 
note in the examination that he or she has 
reviewed all of the medical records prior 
to examining the appellant.

After reviewing the file and examining the 
appellant, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found lower back 
disability is related to or caused by his 
service-connected cold injury residuals or 
his military service.  It would be helpful 
if the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should specifically discuss the assertions 
made by the appellant concerning the 
etiology of his purported lower back 
disability.  If further testing or 
examination by specialists is required to 
evaluate the claimed disorder, such testing 
or examination is to be done before 
completion of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

7.  The RO/AMC should then arrange for an 
appropriate VA examination in order to 
determine the nature, extent, onset and 
etiology of any found hypothermia residuals 
of the right and left feet and 
neurodermatitis - that are in addition to 
any cold injury residuals of the right and 
left foot.  The examination should be 
accomplished by an individual who has 
experience in diagnosing cold injuries and 
the residuals thereof.  The claims folder, 
including any documents obtained as a 
result of this Remand, and a copy of this 
REMAND should be made available to the 
examiner for review in conjunction with the 
examination.  The examination report should 
consider all findings necessary to evaluate 
the claim and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  Moreover, the examiner must 
specifically note in the examination that 
he or she has reviewed all of the medical 
records prior to examining the appellant.

After reviewing the file and examining the 
appellant, the examiner should specifically 
annotate whether the appellant is suffering 
from the following:  pain, numbness, cold 
sensitivity, or arthralgia, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) of 
the affected parts.  

For the neurology portion of the 
examination (peripheral neurology), the 
examiner should describe any neurological 
deficits including a detailed assessment of 
functioning of the right and left lower 
extremities.  The doctor should comment on 
the extent of paralysis, if any, and 
whether such paralysis is a residual of the 
service-connected peripheral neuropathy.  
Also, for each affected nerve or nerve 
group, the examiner should indicate whether 
the paralysis is complete or incomplete; if 
the paralysis is incomplete, the examiner 
should describe, for each nerve or nerve 
group affected, the manifestations of the 
incomplete paralysis, noting such relevant 
factors as strength and incoordination.  In 
responding to the foregoing inquiry, the 
examiner should specifically describe the 
related impairment of motor function, 
trophic changes, and sensory disturbance 
within the meaning of 38 C.F.R. § 4.120 
(2009).

Upon completion of the examination, the 
examiner(s) must make a specific 
determination as to whether the appellant 
suffers from separate and distinct 
disabilities that may be classified as 
neurodermatitis and hypothermia residuals 
in addition to any cold injury residuals.  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should specifically discuss the assertions 
made by the appellant.  If further testing 
or examination by specialists is required 
to evaluate the claimed disorders, such 
testing or examination is to be done before 
completion of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

8.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
general physical examination.  The 
examination must be conducted by a 
physician; i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera.  This examination 
should be accomplished in order to 
determine whether the appellant's service-
connected disabilities alone prevents the 
appellant from obtaining and maintaining 
gainful employment.  The additional purpose 
of the examination is to discover whether 
the appellant's nonservice-connected 
disabilities prevents the appellant from 
obtaining and maintaining gainful 
employment.  The examiner should be 
provided a copy of this remand together 
with the appellant's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the appellant, the 
examiner must discuss the effect, if any, 
of the appellant's disorder on his social 
and industrial adaptability, as opposed to 
any nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address his 
or her findings in the context of the 
appellant's work history and the assertions 
made by the appellant that he is unable to 
work because of his service-connected 
disabilities.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  It 
is requested that the results of the 
examination be typed and included in the 
claims folder for review.

9.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  If 
the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

10.  Thereafter, the RO/AMC should 
readjudicate the issues noted on the title 
page of this decision to include whether 
the evidence supports the granting of a 
total disability evaluation based on 
individual unemployability due to the 
appellant's service-connected disabilities.  
The RO is reminded that in evaluating 
whether a TDIU may be granted, it must make 
a specific determination as to whether the 
claim should be referred to the Director, 
VA Compensation and Pension, based on the 
granting or denying of a TDIU on an 
extraschedular basis.  If the benefit 
sought on appeal remains denied, the 
appellant and his accredited representative 
should be provided an SSOC regarding the 
issues now on appeal.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  Before 
the claim is returned to the Board for 
further review, the RO/AMC should 
ensure that all of the documents 
contained in the claims folder have 
been translated from Spanish to 
English.  Thereafter, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the appellant is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2009) failure to 
cooperate by attending the requested VA examinations may result 
in an adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


